DICE, Judge.
The conviction is for murder; the punishment, 35 years’ confinement in the penitentiary.
*527The verdict of the jury fixed appellant’s punishment at confinement in the penitentiary for 35 years.
The court, in passing sentence, gave proper application to the indeterminate sentence law and provided that appellant be confined in the penitentiary for a term of not less than 2 nor more than 35 years.
It is observed that the judgment of the court also recites appellant’s punishment at confinement in the penitentiary for the term of not less than 2 years nor more than 35 years, which punishment is for an indefinite term.
The judgment is therefore reformed and amended in order to conform with the verdict of the jury so as to order that appellant be confined in the penitentiary for a term of 35 years.
As reformed, the judgment is affirmed.
Opinion approved by the Court.